  Case 3:20-cv-00164-LAB-KSC Document 1 Filed 01/24/20 PageID.1 Page 1 of 8



 1 JASON J. KENNEDY, ESQ.; SBN: 265391
     Jason@JJKLegal.com
 2 KENNEDY LAW FIRM
     3444 Camino del Rio North, Suite 106
 3 San Diego, California 92108
     Tele/Fax: (619) 764-6999
 4
     Attorney for Plaintiff
 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10

11 BOARD OF TRUSTEES OF THE              )          CASE NO.: '20CV0164 LAB KSC
     TILE INDUSTRY HEALTH AND            )
12   WELFARE FUND                        )          COMPLAINT FOR BREACH OF
                                         )          WRITTEN COLLECTIVE
13                            Plaintiff, )          BARGAINING AGREEMENT AND
           v.                            )          RELATED TRUST AGREEMENTS
14                                       )          and VIOLATION OF SECTION 515
     CALIFORNIA GRANITE & FLOORING, )               OF ERISA
15   INC., a California corporation,     )
                                         )
16                            Defendant. )
                                         )
17

18          Plaintiff BOARD OF TRUSTEES OF THE TILE INDUSTRY HEALTH AND
19 WELFARE FUND complains and alleges as follows:

20                              JURISDICTION AND VENUE
21          1.    This Court has jurisdiction over this case under Section 502(e) of the
22 Employee Retirement Income Security Act of 1974 ("ERISA"), as amended, 29 U.S.C

23 § 1132(e), which grants the United States District Courts jurisdiction over civil actions

24 brought by a fiduciary pursuant to Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3),

25 to redress violations or enforce the terms of ERISA or an employee benefit plan

26 governed by ERISA.          Such jurisdiction exists without respect to the amount in
27 controversy or the citizenship of the parties, as provided in Section 502(f) of ERISA,

28 29 U.S.C. § 1132(f).

                                              -1-
     Complaint                                                                    Case No.:
  Case 3:20-cv-00164-LAB-KSC Document 1 Filed 01/24/20 PageID.2 Page 2 of 8



 1          2.    This Court also has jurisdiction over this case pursuant to Section 301(a)
 2 of the Labor Management Relations Act of 1947 ("LMRA"), as amended, 29 U.S.C. §

 3 185(a), which grants the United States District Courts original jurisdiction over suits

 4 for violation of contracts between an employer and a labor organization in an industry

 5 affecting commerce, without respect to the amount in controversy and the citizenship

 6 of the parties.

 7          3.    Defendant CGF (defined infra) has its principal place of business in
 8 Escondido, California. Venue is therefore proper in this Court pursuant to Section

 9 502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2), and Section 301(a) of the LMRA, 29

10 U.S.C. § 185(a), as it is the district in which the defendant resides or may be found, it

11 is the district in which the relevant acts took place, and it is the district in which monies

12 are due and payable.

13          4.    To the extent this Complaint sets forth any state law claims, this Court has
14 supplemental jurisdiction over those claims pursuant to 28 U.S.C. § 1367(a).

15                                          PARTIES
16          5.    Plaintiff BOARD OF TRUSTEES OF THE TILE INDUSTRY HEALTH
17 AND WELFARE FUND ("Plaintiff") is the governing body of the Tile Industry Health

18 and Welfare Fund; aka Tile Insurance Trust Fund. The Tile Industry Health and

19 Welfare Fund; Tile Industry Retirement Savings Trust Fund; Bricklayers & Trowel

20 Trades International Pension Fund; Joint Apprenticeship Trust Fund Tile Laying

21 Industry; Tile and Marble Labor Management Trust; International Masonry Institute;

22 Southern California Tile, Marble & Terrazzo Compliance Trust Fund; Tile Employers

23 Contract Administration Fund (collectively "Trust Funds") are jointly administered

24 labor management trust funds which were established and are maintained according to

25 the provisions of their respective Agreements and Declarations of Trust, pursuant to

26 LMRA § 302(c)(5), 29 U.S.C. § 186(c)(5).
27          6.    The Tile Industry Health and Welfare Fund is authorized by the respective
28 Boards of Trustees of the Trust Funds to receive and collect contributions on behalf of

                                                -2-
     Complaint                                                                       Case No.:
  Case 3:20-cv-00164-LAB-KSC Document 1 Filed 01/24/20 PageID.3 Page 3 of 8



 1 the Trust Funds. The Trust Funds are multiemployer plans within the meaning of

 2 ERISA §§ 3(37)(A) and 515, 29 U.S.C. §§ 1002(37)(A) and 1145. Plaintiff is a

 3 fiduciary with respect to the Tile Industry Health and Welfare Fund within the meaning

 4 of ERISA § 3(21)(A), 29 U.S.C. § 1002(21)(A).

 5          7.    The Trust Funds are each duly organized and operating in this State, or
 6 Washington, D.C.

 7          8.    The Trust Funds are now, and were at all times material to this action,
 8 labor management multiemployer trusts created and maintained pursuant to Section

 9 302(c) of the LMRA, 29 U.S.C. § 186(c).

10          9.    The Tile Industry Health and Welfare Fund provides employee benefits
11 pursuant to a multiemployer plan as defined in ERISA section 3(37)(A), 29 U.S.C. §

12 1002(37)(A).

13          10.   Defendant CALIFORNIA GRANITE & FLOORING, INC., a California
14 corporation ("Defendant CGF") is, and at all times relevant herein was, a corporation

15 organized and existing under the laws of the State of California with its principal place

16 of business in Escondido, California.

17                                BACKGROUND FACTS
18          11.   Defendant CGF has, at all times relevant herein, been signatory to the
19 collective bargaining agreement between the Associated Tile Contractors of Southern

20 Associated Tile Contractors of Southern California and the Bricklayers and Allied

21 Craftworkers Local No. 4, California (“CBA”). The CBA incorporates, and Defendant

22 CGF agreed to be bound by, the respective Agreement and Declarations of Trust and

23 plan documents of each of the Trust Funds (“Trust Agreement” and together with the

24 CBA, “Agreements”). A true and correct copy of the Tile Layer, Tile Finisher &

25 Marble Finisher Agreement covering the period of July 1, 2017 through May 31, 2020

26 is attached hereto and incorporated herein by reference as Exhibits “A.”
27          12.   The Agreements require contributions to be paid to the Trust Funds,
28 calculated upon each hour of covered work performed by employees performing work

                                              -3-
     Complaint                                                                    Case No.:
  Case 3:20-cv-00164-LAB-KSC Document 1 Filed 01/24/20 PageID.4 Page 4 of 8



 1 within the scope defined in the CBA. The Trust Funds provide benefits such as pension,

 2 health and welfare, and educational benefits to employees performing brick and tile

 3 work for signatory employers.

 4          13.    Under the Agreements, Defendant CGF is/was required to submit
 5 remittance reports and contributions to Plaintiff at the rates set forth in the Wage

 6 Benefit Addendum to the CBA.

 7          14.    Particularly, Defendant CGF agreed to prepare and submit true, complete
 8 and accurate written monthly contribution reports ("reports") to Plaintiff on a timely

 9 basis showing the identities of its employees performing work covered by the

10 Agreements, and the number of hours worked by or paid to these employees.

11          15.    Defendant CGF further agreed to submit the reports and employer
12 contribution payments ("contributions") in the amounts required by the Agreements to

13 Plaintiff by the last day of the calendar month following the month in which the related

14 hours were worked, and if not so submitted, is deemed delinquent and in violation of

15 the Agreements.

16          16.    Defendant CGF is also required to permit periodic audits by Plaintiff
17 under the terms of the Agreements.

18          17.    Under the Agreements, in the event of a delinquency, in addition to the
19 contributions, Defendant CGF is liable for interest at the rate of ten percent (10%) per

20 annum from the contribution due date until paid, liquidated damages calculated at the

21 rate of twelve percent (12%) per annum, and all other costs and expenses including,

22 but not limited to, attorney’s fees and costs, and audit fees and costs, incurred by

23 Plaintiff.

24                              FIRST CLAIM FOR RELIEF
25                BREACH OF WRITTEN COLLECTIVE BARGAINING
26                AGREEMENTS AND RELATED TRUST AGREEMENTS
27          18.    Plaintiff hereby incorporates by reference paragraphs 1 through 17 above
28 to the same effect as if set forth verbatim here.

                                               -4-
     Complaint                                                                   Case No.:
  Case 3:20-cv-00164-LAB-KSC Document 1 Filed 01/24/20 PageID.5 Page 5 of 8



 1          19.   Plaintiff is informed and believes, and alleges thereon, that at relevant
 2 times herein, Defendant CGF performed work covered by the Agreements for which it

 3 failed to pay contributions, in violation of the Agreements.

 4          20.   At the time this Complaint is filed, Plaintiff is informed and believes that
 5 CGF failed to provide payment for projects that were reported to Plaintiff, for the time

 6 period of July 2018 through September 2019, in an amount exceeding $55,765.28,

 7 including interest and liquidated damages accrued through January 31, 2020.

 8          21.   Additionally, on or about January 21, 2020, the Trust Fund’s auditor
 9 issued a preliminary audit showing a total of $24,481.27, due and owing to the Trust

10 Fund. This audit included $16,506.83 in contributions, an audit fee of $1,800.00,

11 interest in the amount of $2,811.67, and liquidated damages in the amount of

12 $3,362.77. This audit is related to hours worked by CGF employees that were not

13 properly reported to Plaintiff for the time period of January – December 2018.

14          22.   Further amounts may be due or become due subsequent to the filing of
15 this Complaint.

16          23.   By reason of the foregoing, Plaintiff is informed and believes that
17 Defendant CGF has failed to pay contributions, interest and liquidated damages in an

18 amount exceeding $80,246.55. There is no legal excuse for Defendant CGF’s breach

19 of the Agreements.

20          24.   Plaintiff warrants that all conditions, covenants and promises on their part
21 that are or were required to be performed as conditions precedent for Defendant CGF's

22 performance under the Agreements have been properly performed.

23          25.   It has been necessary for Plaintiff to engage legal counsel and incur costs
24 for the purpose of collection of contributions and other amounts. Plaintiff is entitled to

25 reasonable attorney’s fees and costs, and audit fees and costs, in connection therewith

26 pursuant to the Agreements.
27          26.   The Agreements do not require Plaintiff to exhaust administrative
28 remedies before initiating this action.

                                               -5-
     Complaint                                                                      Case No.:
  Case 3:20-cv-00164-LAB-KSC Document 1 Filed 01/24/20 PageID.6 Page 6 of 8



 1                            SECOND CLAIM FOR RELIEF
 2                      VIOLATION OF SECTION 515 OF ERISA
 3          27.   Plaintiff hereby incorporates by reference paragraphs 1 through 26 above
 4 to the same effect as if set forth verbatim here.

 5          28.   Pursuant to Section 515 of ERISA, 29 U.S.C. § 1145, "[e]very employer
 6 who is obligated to make contributions to a multiemployer plan under the terms of the

 7 plan or under the terms of a collectively bargained agreement shall, to the extent not

 8 inconsistent with law, make such contributions in accordance with the terms and

 9 conditions of such plan or such agreement."

10          29.   At the time this Complaint is filed, Plaintiff is informed and believes that
11 CGF failed to provide payment for projects that were reported to Plaintiff, for the time

12 period of July 2018 through September 2019, in an amount exceeding $55,765.;28,

13 including interest and liquidated damages accrued through January 31, 2020.

14          30.   Additionally, on or about January 21, 2020, the Trust Fund’s auditor
15 issued a preliminary audit showing a total of $24,481.27, due and owing to the Trust

16 Fund. This audit included $16,506.83 in contributions, an audit fee of $1,800.00,

17 interest in the amount of $2,811.67, and liquidated damages in the amount of

18 $3,362.77. This audit is related to hours worked by CGF employees that were not

19 properly reported to Plaintiff for the time period of January – December 2018.

20          31.   Further amounts may be due or become due subsequent to the filing of
21 this Complaint.

22          32.   By reason of the foregoing, Plaintiff is informed and believes that
23 Defendant CGF has failed to pay contributions, interest and liquidated damages in an

24 amount exceeding $80,246.55. There is no legal excuse for Defendant CGF’s violation

25 of breach of Section 515 of ERISA, 29 U.S.C. § 1145.

26          33.   It has been necessary for Plaintiff to engage legal counsel and incur costs
27 for the purpose of collection of contributions and other amounts. Plaintiff is entitled to

28 //

                                               -6-
     Complaint                                                                      Case No.:
  Case 3:20-cv-00164-LAB-KSC Document 1 Filed 01/24/20 PageID.7 Page 7 of 8



 1 reasonable attorney’s fees and costs, and audit fees and costs, in connection therewith

 2 pursuant to the Agreements and 29 U.S.C. § 1132(g)(2).

 3          34.   The Agreements do not require Plaintiff to exhaust administrative
 4 remedies before initiating this action.

 5                              THIRD CLAIM FOR RELIEF
 6                                           AUDIT
 7          35.   Plaintiff hereby incorporates by reference paragraphs 1 through 34 above
 8 to the same effect as if set forth verbatim here.

 9          36.   An audit of Defendant’s books and payroll records for the period of
10 January 2018 to the present will permit Plaintiff to determine the number of employees

11 working under the CBA, the number of hours worked by employees, the correct

12 contribution rates, and the amounts owed to the Trust Funds pursuant to the

13 Agreements.

14          37.   Under the terms of the Agreements, the Plaintiff and Trust Funds are
15 entitled to conduct an audit of Defendant’s books and payroll records, and the

16 Agreements further provide for an award of audit fees and costs.

17          38.   When Plaintiff’s auditor attempted to audit CGF, CGF failed to provide
18 all necessary records to complete the audit, and the audit dated January 21, 2020 was

19 completed without all necessary records. Plaintiff requires that CGF be fully compliant

20 with the auditor to fully conduct all audits.

21                                 PRAYER FOR RELIEF
22          WHEREFORE, on the First and Second Claim for Relief, Plaintiff prays for a
23 judgment against Defendant CGF as follows:

24          1.    For unpaid fringe benefit contributions, interest, audit fee, and liquidated
25 damages of at least $80,246.55, in an amount to be shown through proof at trial;

26          2.    For pre-judgment interest on all contributions due at the contractual rate
27 in an amount to be shown through proof at trial;

28 //

                                               -7-
     Complaint                                                                      Case No.:
  Case 3:20-cv-00164-LAB-KSC Document 1 Filed 01/24/20 PageID.8 Page 8 of 8



 1          3.   For liquidated damages on all contributions due at the contractual rate in
 2 an amount to be shown through proof at trial;

 3          4.   For attorney’s fees and costs;
 4          5.   For audit expenses of at least $1,800.00 in an amount to be shown through
 5 proof at trial; and

 6          6.   For such other and further relief as the Court may deem just and proper.
 7          WHEREFORE, on the Third Claim for Relief, Plaintiff prays for a judgment
 8 against Defendant CGF as follows:

 9          1.    For an Order requiring Defendant CGF to submit all payroll books and
10 records to the Plaintiff for an audit, at the Defendant’s expense, for the period of

11 January 2018 through the date such an audit is completed;

12          2.   For all amounts owed to Plaintiff under the Agreements uncovered as a
13 result of the audit, including contributions, interest, liquidated damages, and audit fees;

14 and

15          3.   For such other and further relief as the Court may deem just and proper.
16

17 DATED: January 24, 2020                           KENNEDY LAW FIRM
18

19
                                                     By: S/Jason J. Kennedy_________
20                                                        Jason J. Kennedy, Esq.
                                                          Attorney for Plaintiff
21                                                        Email: Jason@JJKLegal.com
22

23

24

25

26
27

28

                                               -8-
     Complaint                                                                     Case No.:
